DISSENTING OPINION.
GRAY, J.
I respectfully dissent from the majority opinion. The case was tried before the court without a jury, and the judgment is reversed and the cause remanded on the sole ground that the court permitted one witness to testify to the general reputation of the *230defendant. I admit the evidence was not competent, but do not believe it in any wise effected the result. Since every witness is presumed to be truthful, testimony sustaining his character in that regard is only cumulative, and therefore, whether its admission was material error must be determined by all the circumstances of the case.
But one witness testified to the general reputation of the.defendant. This witness did not appear in person, but his testimony was in a deposition, and in an answer to one question he said the general reputation of the defendant for truthfulness, honesty and uprightness was good. There was no other reference to the character of the defendant, and because the witness testified to something that the court would have presumed to be true without his testimony, this judgment is reversed and the cause remanded for another trial.
I fully believe the judgment would have been for the defendant had this testimony not been admitted. The evidence discloses that a Mr. Mills accompanied by a man who gave his name as Davis, visited the defendant and made a demand for the payment of the notes. Mills testified that the defendant admitted he had not paid the notes in money or apple trees, and made an excuse that he could not do so because he did not have the trees. The defendant denied this conversation, an^ this alleged Mr. Davis was not offered as a witness do corroborate Mills. The defendant testified, however, that this man’s name was not Davis, but Hatch, and that he was the husband of the plaintiff. Subsequently a deposition was taken and the witness gave his name as Palmer, and a witness testified that he was acquainted with the plaintiff’s husband and his handwriting, and that the signature of the witness, Palmer, to the deposition, was written by Hatch, the plaintiff’s husband.
*231In addition to this testimony, another witness tes- . titled that he saw the man who visited the defendant with Mills, and that his name was not Davis, but Hatch, and that he was plaintiff’s husband.
The deposition of the so-called Mr. Palmer was not offered in evidence, and the only testimony to contradict the. three witnesses as to the identity of this man was the testimony of the plaintiff herself, who testified that her husband did not visit the defendant with Mills, and that his deposition had not been taken. She claimed that Davis and Palmer really existed, and that she had sent Davis to see the defendant about the payment of the notes, and at one time assigned the notes to Palmer. It is only fair to say that the preponderance of the evidence supported the defendant’s theory that Davis and Palmer were only names assumed by plaintiff’s husband, and that she must have known that fact. In addition to being thus contradicted by three witnesses, some testimony was admitted tending to prove that the general reputation of the plaintiff for truth and veracity was bad. With the plaintiff thus contradicted by three witnesses and her general reputation for truth assailed by one witness, it is perfectly apparent to me that the trial court would have found the issues for the defendant, even though the one witness had not testified that the defendant’s reputation was good.
While the appellate courts do not try a law case de novo, yet when the case was tried before the court, they do not attach the same importance to error in the admission of testimony that they do where the trial was by jury. [Sheehan v. Stackhouse, 10 Mo. App. 469; Moore v. Mountcastle, 72 Mo. 1. c. 607; Barnett v. Pepper, 114 Mo. App. 1. c. 221, 89 S. W. 345; Lewis v. Frankle, 138 S. W. 64.]
I have never examined a record since I have been a member of this court that was absolutely free of error, and if every case is too be .reversed because *232error is found in the record, none will be affirmed. It seems to me that it is unreasonable to say that the judgment in this case was given to the defendant because one witness in a single statement said the defendant’s reputation was good, and I believe in reversing and remanding the judgment, we do not give proper consideration to section 2082 of the Revised Statutes of 1909, which reads: “The Supreme Court, of Courts of Appeals shall not reverse the judgment of any court, unless it shall believe that error was committed by such court against the appellant or plaintiff in error, and materially affecting the merits of the action.”